DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a radio frequency (RF) coil device for a magnetic resonance (MR) imaging modality or a hybrid MR-positron emission tomography (PET) imaging modality, classified in G01R33/34092.
II. Claims 8-12, drawn to a method to determine one or more properties of at least one radio frequency (RF) coil of an RF coil device, classified in A61B5/055.
III. Claim 13, drawn to a non-transitory computer-readable data storage medium encoded with programming instructions, classified in G01R33/34.
IV. Claims 14 and 15, drawn to a magnetic resonance (MR) based imaging modality, classified in A61B5/0035.

Please note that the election noted above also includes species shown below. Upon electing from one of the groups above, please also select ONE species from below (e.g. group I, species I, or etc.).

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention I specifies that the electromagnetic radiation markers are configured to reflect or emit electromagnetic radiation within at least one of the ultraviolet, visible, infrared (IR), or Terahertz spectrum. While invention II discloses electromagnetic radiation markers, the type of radiation detected is not, and thus the process as claimed can be practiced by a materially different apparatus. Furthermore, the method of invention II involves positioning an RF coil device on a patient table and determining at least one of a position, orientation, or shape of the at least one RF coil using the detected electromagnetic radiation. The device of invention I is silent to all of these limitations and therefore, the apparatus as claimed can be used to practice a materially different process.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the invention III is a non-transitory computer-readable data storage medium encoded with programming instructions controlled by a computer. While the steps in invention II can be performed by a computer, it is not explicitly necessary for programming instructions to be implemented in order to perform the steps involved in the method of invention II. Thus, the process as claimed can be practiced by another materially different apparatus or by hand.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention IV incorporates an MR data acquisition scanner including a gradient coil arrangement, a feature which is not explicitly used in carrying out the method of invention II. Thus, the apparatus as claimed can be used to practice a materially different process.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ in that invention I includes electromagnetic radiation markers configured to reflect or emit electromagnetic radiation within at least one of the ultraviolet, visible, infrared (IR), or Terahertz spectrum while invention III is silent on this limitation. Additionally, invention III utilizes programming instructions to determine at least one of a position, orientation, or shape of the at least one RF coil using the detected electromagnetic radiation and invention I does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ in that invention IV includes a gradient coil arrangement and at least one electromagnetic radiation detector, features that are absent in invention I. Invention I is also a radio frequency (RF) coil device that can be adapted to either a magnetic resonance (MR) imaging modality or a hybrid MR-positron emission tomography (PET) imaging modality while invention IV is explicitly an MR based modality. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ in that invention III includes an RF coil device positioned on a patient table of the MR-based imaging modality that includes an MR imaging modality or a hybrid MR-positron emission tomography (PET) imaging modality and uses programming instructions to determine at least one of a position, orientation, or shape of the at least one RF coil using the detected electromagnetic radiation while invention IV is explicitly just an MR based modality which is silent to determination of said properties. Additionally, invention IV specifies that the electromagnetic radiation markers are configured to reflect or emit electromagnetic radiation within at least one of the ultraviolet, visible, infrared (IR), or Terahertz spectrum. While invention III discloses electromagnetic radiation markers, the type of radiation detected is not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different
classification;
(b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another
invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or
35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim(s) 1-7 are generic to the following disclosed patentably distinct species: 
Species I drawn to a first embodiment including Figs. 3-4 and paragraphs [0093]-[0097] of the specification.
Species II drawn to a second embodiment including Figs. 5-6 and paragraphs [0098]-[0100] of the specification.
Species III drawn to a third embodiment including Figs. 7-8 and paragraphs [0101]-[0102] of the specification.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Examiner notes that applicant has disclosed multiple mutually exclusive species. However, all claims are currently generic, and therefore, no species election is required at this time. Should applicant amend or add claims that are not considered to be generic, a species election will be required at that point in prosecution.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793                                                                                                                                                                                         
 
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793